          Case 5:19-cv-04022-HLT Document 46 Filed 07/17/20 Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS

 STEVEN DEHART,

             Plaintiff,

 v.                                                          Case No. 19-4022-HLT-ADM

 BOARD OF COUNTY COMMISSIONERS
 OF RILEY COUNTY, KANSAS
         Defendant.


                                            ORDER

       The court sets this case for a mediation on July 31, 2020 at 9:00 a.m. via Zoom Video

Conference before Magistrate Judge Angel D. Mitchell. Counsel and parties are ORDERED to

be present and to have full settlement authority as required by D. Kan. Rule 16.3(c)(2). A pre-

mediation conference is scheduled for July 22, 2020 at 9:00 a.m. by telephone (1-888-363-4749;

access code 3977627).

       The parties may submit mediation statements to chambers no later than July 27, 2020. The

statement must be submitted electronically in .pdf format as an attachment to an email sent to

ksd_mitchell_chambers@ksd.uscourts.gov. It must not be filed with the Clerk’s Office. The

mediation statements should be concise, may include any information that may be useful, and must

include at least the following:

       (1)     Identify (by name, and by description—e.g., title or status): (a) the person(s) with

decision-making authority, who, in addition to counsel, will attend the mediation as a party

representative, and (b) any interested nonparty who may have an interest in the case such that

notice is required pursuant to D. Kan. Rule 16.3(c)(3);


                                                1
          Case 5:19-cv-04022-HLT Document 46 Filed 07/17/20 Page 2 of 2




       (2)     A brief description of the substance of the lawsuit, including the party’s views of

the key liability issues, damages, and evidence;

       (3)     Discovery, motions, or other key datapoints the party believes may contribute most

to meaningful settlement negotiations;

       (4)     The history and status of any settlement negotiations;

       (5)     Additional information about any needs, interests, or other considerations not

described elsewhere in the statement that might be pertinent to settlement; and

       (6)     Copies of any key documents likely to make mediation more productive or to

materially advance settlement prospects.

       The mediation statement should be conspicuously marked “Confidential – Not for

Docketing” and should not be served on opposing parties or filed with the court. The mediation

statement, anything that happens or is said at the mediation, any position taken, and any view of

the merits of the case formed by any participant in connection with the mediation as “confidential

information” pursuant to D. Kan. Rule 16.3(i)-(j).

       IT IS SO ORDERED.

       Dated July 17, 2020, at Topeka, Kansas.

                                                            s/ Angel D. Mitchell
                                                            Angel D. Mitchell
                                                            U.S. Magistrate Judge




                                                   2
